          Case 2:17-cv-04180-JCJ Document 96 Filed 08/23/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


PFIZER INC.,                                             Civil Action No.
                  Plaintiff,

                          v.                             17-cv-04180

JOHNSON & JOHNSON and JANSSEN
BIOTECH, INC.,

                               Defendants.


     JANSSEN’S MOTION TO COMPEL PFIZER TO ADD FOUR DOCUMENT
  CUSTODIANS AND FOR A RECIPROCAL LIMITED UPDATE OF THE PARTIES’
                     DOCUMENT PRODUCTIONS

       Pursuant to Federal Rule of Civil Procedure 37(a), Defendants Johnson & Johnson and

Janssen Biotech, Inc. hereby respectfully move the Court for an order compelling Plaintiff Pfizer

Inc. (“Pfizer”) to (i) produce responsive and non-privileged documents from the files of John

Young, Berk Gurdogan, Ian Read, and Albert Bourla, and (ii) update its document collections

and productions with respect to fifteen existing custodians and eight specific categories of non-

custodial sources to encompass documents generated after Pfizer’s original collections in the

summer of 2018. The facts and law in support of the motion and the specific relief requested are

more fully set forth in the accompanying Memorandum of Law and the Declaration of Jonathan

H. Hatch with its attached exhibits, all of which Defendants incorporate herein.

       WHEREFORE, Defendants respectfully request that the Court enter the proposed Order

granting Defendants’ motion.




                                                 1
         Case 2:17-cv-04180-JCJ Document 96 Filed 08/23/19 Page 2 of 3



Dated: August 23, 2019
                                           Respectfully submitted,

                                           /s/ Leslie E. John______

                                           Leslie E. John (PA Id. No. 62290)
                                           Matthew I. Vahey (PA Id. No. 315920)
                                           BALLARD SPAHR LLP
                                           1735 Market Street, 51st Floor
                                           Philadelphia, PA 19103
                                           Tel: (215) 665-8500
                                           john@ballardspahr.com
                                           vaheym@ballardspahr.com

                                           William F. Cavanaugh (pro hac vice)
                                           Adeel A. Mangi (pro hac vice)
                                           Stephanie Teplin (pro hac vice)
                                           Jonathan H. Hatch (pro hac vice)
                                           George A. LoBiondo (pro hac vice)
                                           Benjamin F. Jackson (pro hac vice)
                                           Sara A. Arrow (pro hac vice)
                                           PATTERSON BELKNAP WEBB & TYLER LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036-6710
                                           Tel: (212) 336-2000
                                           wfcavanaugh@pbwt.com
                                           aamangi@pbwt.com
                                           steplin@pbwt.com
                                           jhatch@pbwt.com
                                           globiondo@pbwt.com
                                           bjackson@pbwt.com
                                           sarrow@pbwt.com

                                           Thomas O. Barnett (pro hac vice)
                                           Ashley E. Bass (pro hac vice)
                                           COVINGTON & BURLING LLP
                                           850 Tenth Street, NW
                                           Washington, DC 20001-4956
                                           Tel: (202) 662-6000
                                           tbarnett@cov.com
                                           abass@cov.com

                                           Counsel for Johnson & Johnson
                                           and Janssen Biotech, Inc.



                                       2
          Case 2:17-cv-04180-JCJ Document 96 Filed 08/23/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, I electronically filed the foregoing motion using

the CM/ECF system, which will send notification of such filing to all parties of record.



                                                            /s/ Leslie E. John
